UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2007 OR q TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] For the transition period from to Commission file number 0-27887 COLLECTORS UNIVERSE, INC. (Exact name of Registrant as specified in its charter) Delaware 33-0846191 (State or other jurisdiction of (I.R.S. Employer Identification No.) Incorporation or organization) 1921 E. Alton Avenue, Santa Ana, California 92705 (Address of principal executive offices) (Zip Code) (949) 567-1234 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:Common Stock, par value $.001 per share Securities registered pursuant to Section 12(g) of the Act:None Indicate, by check mark, whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. YES [X]NO [] Indicate, by check mark, if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act, (check one): Large accelerated filer o Accelerated filer ý Non-accelerated filer o Indicate by check mark whether the Registrant is a shell company (as defined in Securities Exchange Act Rule 12b-2). YES[]NOx As of December 29, 2006, the aggregate market value of the Common Stock held by non-affiliates was approximately $111,552,000 based on the per share closing price of $13.40 of Registrant’s Common Stock as of such date as reported by the Nasdaq Global Market. As of September 7, 2007, a total of 8,518,312 shares of Registrant's Common Stock were outstanding. DOCUMENTS INCORPORATED BY REFERENCE Except as otherwise stated therein, Items 10, 11, 12, 13 and 14 in Part III of the Form 10-K are incorporated by reference from Registrant's Definitive Proxy Statement, which is expected to be filed with the Securities and Exchange Commission on or before October 29, 2007, for its Annual Meeting of Stockholders scheduled to be held on December 5, 2007. COLLECTORS UNIVERSE, INC. FORM 10-K FOR THE FISCAL YEAR ENDED JUNE 30, 2007 TABLE OF CONTENTS PART I Page Forward-Looking Statements 1 Item 1. Business 1 Item 1A Risk Factors 29 Item 2. Properties 35 Item 3. Legal Proceedings 35 Item 4. Submission of Matters to a Vote of Security Holders 36 Executive Officers of Registrant 37 PART II Item 5. Market for Common Stock and Related Stockholder Matters 38 Item 6. Selected Consolidated Financial Data 39 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 42 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 63 Item 8. Financial Statements and Supplementary Data 64 Report of Independent Registered Public Accounting 65 Consolidated Balance Sheets at June 30, 2007 and 2006 66 Consolidated Statements of Operations for the Years ended June 30, 2007, 2006 and 2005 67 Consolidated Statements of Stockholders' Equity for the Years Ended June 30, 2007, 2006 and 2005 68 Consolidated Statements of Cash Flows for the Years Ended June 30, 2007, 2006 and 2005 69 Notes to Consolidated Financial Statements for the Years Ended June 30, 2007, 2006 and 2005 71 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 100 Item 9A Controls and Procedures 100 Item 9B Other Information 104 PART III Item 10. Directors and Executive Officers 104 Item 11. Executive Compensation 104 Item 12. Security Ownership of Certain Beneficial Owners and Management 104 Item 13. Certain Relationships and Related Transactions 104 Item 14. Principal Accountant Fees And Services 104 PART IV Item 15. Exhibits and Financial Statement Schedules 105 SIGNATURES S-1 INDEX TO EXHIBITS E-1 i FORWARD-LOOKING STATEMENTS Statements contained in this Annual Report that are not historical facts or that discuss our expectations, beliefs or views regarding our future operations or future financial performance, or financial or other trends in our business, constitute “forward-looking statements” as defined in the Private Securities Reform Act of 1995.Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts.Often, such statements include the words “believe,” “expect,” “anticipate,” “intend,” “plan,” “estimate,” “project,” or words of similar meaning, or future or conditional verbs such as “will,” “would,” “should,” “could,” or “may”.Forward looking statements are estimates or predictions about the future that are based on current information and are subject to a number of risks and uncertainties that could cause our financial condition or operating results in the future to differ significantly from those expected at the current time, as described in the forward-looking statements that are contained in this Annual Report.Those risks and uncertainties are described in Item 1A of Part I of this Annual Report as “Risk Factors,” and in Item 7 of Part II under the caption “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”Accordingly, readers of this Annual Report are urged to read the cautionary statements contained in those items of this Annual Report.Due to these uncertainties and risks, readers are cautioned not to place undue reliance on such forward-looking statements contained in this Annual Report, which speak only as of the date of this Annual Report.We undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. PART I ITEM 1.BUSINESS Overview We are a leading provider of value-added authentication, grading and information services to dealers and collectors of high-value coins, sportscards, autographs, stamps and vintage U.S. currency notes (which we will sometimes refer to generally, as “collectibles”) and to wholesale and retail dealers of diamonds and colored gemstones. Collectibles.The collectibles that we authenticate and grade have market values generally ranging from $200 to over $1 million, due principally to their rarity, age or association with famous individuals or historical events. The authenticity and the state of preservation, or quality, of these collectibles are also important determinants of their value in the collectibles markets.For that reason, sellers, purchasers and collectors submit their high-value collectibles to us for: • Certifications by our independent experts of their authenticity; that is, confirmation that the collectibles are real and are what they have been represented to be; and • Evaluations of their physical condition and appearance and the assignment of a grade by our independent experts on the basis of uniform quality standards. Once we have authenticated and assigned a grade to a collectible, we encapsulate it in a tamper-evident, clear plastic holder, or issue a certificate of authenticity, that (i)identifies the specific collectible, (ii)sets forth the quality grade we have assigned to it and (iii)bears one of our brand names and logos: “PCGS” for coins, “PSA” for sportscards, “PSA/DNA” for autographs and memorabilia, “PSE” for stamps and “PCGS Currency” for U.S. vintage currency notes1. Additionally, we warrant our certification of authenticity and the grade that we assign to the coins, sportscards, currency and stamps bearing our brands. We do not warrant our authenticity determinations for autographs. 1 Collectors Universe, PCGS, Professional Sports Authenticator and PSA/DNA, Set Registry, CU3000 First Strike, and each of the logos associated with those names, are registered service or trade marks of the Company. 1 Diamonds and Colored Gemstones.In November 2005, we began offering diamond authentication and grading services to wholesale and retail dealers of diamonds as a result of our acquisition of Gem Certification & Appraisal Lab (GCAL), an independent diamond certification and grading laboratory.In August 2006, we began offering identification, authentication and grading services to wholesale and retail dealers of high value colored gemstones, including emeralds, rubies and sapphires, as a result of our acquisition of American Gemological Laboratories (AGL), an independent colored gemstone certification and grading laboratory. The market values of the diamonds and colored gemstones that we grade generally range from approximately $500 to over $1 million, depending, in the case of diamonds, primarily on their weight, color and clarity.The market values of colored gemstones depend primarily on their color, tone, and clarity and the presence of and type of enhancements, which are made to almost all colored gemstones to improve their color or clarity or both.The market value of a colored gemstone also can be affected by its country of origin. Our customers, who usually consist of wholesale and retail dealers and auction companies, submit diamonds and colored gemstones to us for: • Confirmations, by our independent experts, that the diamonds or colored gemstones are, in fact, natural (as opposed to synthetically manufactured) diamonds and colored gemstones; and • Evaluations of their physical condition and appearance and the assignment of a grade by our independent experts on the basis of uniform quality standards that, in the case of diamonds, relate to their color and clarity and, in the case of colored gemstones relate to color, tone, clarity, enhancements and, in some cases, country of origin. Our Diamond Grading and Certification Services.Upon completion of the grading process for diamonds, a GCAL certificate is issued that sets forth the weight, cut, color and clarity grades assigned to the diamond by GCAL, along with other measured information such as the dimensions of the diamond.GCAL also includes a direct light performance analysis of each diamond utilizing a proprietary process that measures, in a digital image, the number of pixels of light that pass through a diamond, ranking the light performance higher for more light and lower for less light.A similar process measures the symmetry of the cut of the diamond, another feature that can have a direct impact on the brilliance and reflectivity of a diamond.A graphic representation of the brilliance and symmetry is included on the certificate.Additionally, using a patented technology for non-invasive diamond identification that we acquired in December 2005, we digitally capture and record the unique refractive light pattern of the diamond (which we refer to as a “Gemprint”), that we store in our computer database, cross-indexed to the certificate number issued with the diamond2.This “Gemprint” process enables us to match GCAL graded diamonds, on a one-to-one basis, with their GCAL certificates, thereby providing an additional measure of protection against misrepresentations of diamond quality that can occur by, for example, switching a diamond grading certificate issued for a higher quality diamond to a lower quality diamond.GCAL provides a limited warranty with respect to the color and clarity grades that GCAL assigns to the diamonds it certifies. We believe that Gemprint process provided by GCAL is the only a non-intrusive diamond identification service offered by any diamond certification company and that no diamond certification company, except GCAL, warrants the color and clarity grades they assign to the diamonds they certify. Our Colored Gemstone Grading and Certification Services.AGL offers different levels of service to its customers: · Its “Prestige” Service, which is designed for grading and certification of colored gemstones whose weight and market value justify the costs of a higher level and more comprehensive suite of grading and certification services; and · Its “Fast Track” Service, which is designed for lower weight and less valuable colored gemstones. 2 GCAL, Gemprint and AGL and each of the logos associated with their respective names, are registered service marks of the Company. 2 AGL’s Prestige Service provides the customer with a comprehensive quality analysis and report that sets forth the identification, weight, cut, color, tone and clarity grades assigned to the gemstone, along with the description of the quality enhancements that had been made to the gemstone and, in some cases, its country of origin.A high resolution color image of the colored gemstone is included on the certificate for identification purposes. AGL’s Fast Track Service allows the customer to select from among a variety of grading services that includes, for a minimum fee, information relating to the identification, weight and cut of the gemstone, which is set forth on a small plastic card, similar in size and materials to a credit card.Fast Track customers also may order one or more supplemental services that will provide them with information regarding the color, tone, clarity and/or country of origin of the gemstone, for additional fees that will vary based on the extensiveness of the services ordered. AGL warrants the identification and enhancement information with respect to the colored gemstones it certifies, but does not warrant information relating to the color, clarity or country of origin of the colored gemstone. Benefits Provided by our Authentication and Grading Services.We believe that our authentication and grading services increase the liquidity and marketability and, therefore, add to the value, of the collectibles, diamonds and colored gemstones that we authenticate and grade.Our services provide sellers, purchasers and collectors with (i)the confidence of knowing that the collectibles, diamonds or colored gemstones they are buying or selling are authentic or natural, as the case may be; (ii)information, in the form of objective and uniform measures of quality, that enable sellers, purchasers and collectors to assess the value of those collectibles, diamonds or colored gemstones; and (iii)information, based on analysis of the colored gemstone and technological comparisons to known origin specimens, relating to the country of origin of a colored gemstone.Armed with this information, a prospective buyer who might otherwise be reluctant to purchase a high-priced collectible, diamond or colored gemstone, is more informed and more confident about, and more willing to make such a purchase, particularly “sight-unseen,” on Internet auction sites such as those operated by eBay and Blue Nile and even in higher value assets as may be offered by Sotheby’s.We also believe that dealers who sell collectibles, diamonds or colored gemstones that have been authenticated and graded by us are more readily able to sell, and are more likely to obtain higher prices for, those items than if they had not been authenticated and graded by us, because our services give prospective buyers the confidence to purchases those collectible, diamonds or colored gemstones from those dealers. We originated the standards and methodologies we use for authenticating and grading coins, sportscards, autographs and stamps.Those standards and methodologies have become generally accepted in the collectible coin, sportscard and autograph markets.At the time we launched our independent third party stamp grading service, the concept of grading the quality of stamps, in addition to authenticating them, was relatively novel.Since that time, our stamp grading standards have become increasingly accepted, especially for higher value stamps. The standards and methodologies we use in grading diamonds are generally accepted in the diamond market. Those standards and methodologies were developed by the Gemological Institute of America, a non-profit educational corporation.However, we believe that the diamond grading services we offer differ from those that are available from competing diamond grading services primarily in terms of the rigorousness and consistency with which we apply those grading standards.For that reason, among others, Blue Nile, which is the largest seller of diamonds on the Internet, has chosen GCAL to certify all of Blue Nile’s Signature Collection which, according to Blue Nile, includes the world's most brilliant round diamonds, as well as the world's first and only princess, emerald, and Asscher diamonds, cut to Blue Nile’s finest ideal standards. AGL has developed certain proprietary standards for the colored gemstone market relating to color, tone and clarity of colored gemstones and descriptive terms used in the disclosure of colored gemstone enhancements. We also have developed some of the leading brands in the collectibles, diamonds and colored gemstones markets in which we conduct our business: • “PCGS” (Professional Coin Grading Service), which is the brand name for our independent coin authentication and grading service; • “PSA” (Professional Sports Authenticator), which is the brand name for our independent sports and trading cards authentication and grading service; 3 • “PSA/DNA” (PSA/DNA Authentication Services), which is the brand name for our independent authentication and grading service for vintage autographs and memorabilia; • “PSE” (Professional Stamp Experts), which is the brand name for our independent stamp authentication and grading service; • “PCGS Currency” the brand name for our currency authentication and grading service; • “GCAL” (Gem Certification & Assurance Lab), which is the brand name for our independent diamond authentication and grading service; and • “AGL” (American Gemological Laboratories), which is the brand name of our independent third party colored gemstone grading business. PCGS and PSA are among the leading independent authentication and grading services in the collectible coin and sportscard markets in the United States.PSA/DNA and PSE also are among the leading independent authentication services in their respective markets.Currency authentication and grading are new to the currency market and PCGS Currency is one of the leading independent authentication and grading services in the currency market.GCAL is among the top quality independent authentication and grading services in the diamond market and we believe it is the only diamond certification service that offers a non-invasive and unchangeable diamond identification method that makes it possible to detect the switching or alteration of diamond grading certificates and the only service that offers a warranty with respect to the quality grades relating to the diamond’s color and clarity.AGL is one of the world leaders in colored gemstone authentication, grading, enhancement disclosure and for the most valuable colored gemstones, identification of the country of origin. We began offering our PCGS coin authentication and grading services in 1986 and, from inception through fiscal year ended June 30, 2007, we had authenticated and graded more than 14 million coins.In 1991, we launched our PSA sportscard authentication and grading service and, through June 30, 2007, had authenticated and graded over 10 million sportscards. In 1999, we launched our PSA/DNA vintage autograph authentication business and in June 2004 we extended that business by introducing vintage autograph grading services to dealers and collectors of autographed sports memorabilia. We started our PSE stamp authentication and grading service in 2000.We launched PCGS Currency as an extension of the PCGS brand in March 2005. In the second quarter of fiscal 2006, we acquired GCAL and the Gemprint technology.We acquired AGL in the first quarter of fiscal 2007. The following table provides information regarding the respective numbers of coins, sportscards, autographs and stamps that we authenticated or graded from 2005 to 2007, the number of currency notes that we graded since the inception of our currency authentication and grading service in the third quarter of fiscal 2005, the number of diamonds we authenticated and graded since the acquisition of GCAL, our diamond authentication and grading service, in the second quarter of fiscal 2006 and the number of colored gemstones we authenticated and graded since the acquisition of AGL, our colored gemstone authentication and grading service, in the first quarter of fiscal 2007. Units Processed 2007 2006 2005 Coins 1,559,000 50 % 1,789,000 55 % 1,670,000 58 % Sportscards 1,262,000 41 % 1,199,000 37 % 1,084,000 38 % Autographs 170,000 5 % 181,000 6 % 77,000 3 % Stamps 66,000 2 % 38,000 1 % 26,000 1 % Currency(1) 36,000 1 % 29,000 1 % 3,000 - Diamonds(2) 25,000 1 % 5,000 - - - Colored Gemstones(3) 1,000 - Total 3,119,000 100 % 3,241,000 100 % 2,860,000 100 % 4 The following table sets forth the estimated values at which our customers insured the collectibles, diamonds and colored gemstones that they submitted to us for grading or authentication. Declared Values (000) 2007 2006 2005 Coins $ 1,435,000 82 % $ 1,613,000 90 % $ 1,191,000 91 % Sportscards 88,000 5 % 75,000 4 % 66,000 5 % Autographs 24,000 1 % 15,000 1 % 26,000 2 % Stamps 12,000 - 21,000 1 % 17,000 1 % Currency(1) 32,000 2 % 43,000 2 % 8,000 1 % Diamonds(2) 97,000 6 % 27,000 2 % - - Colored Gemstones(3) 62,000 4 % - Total $ 1,750,000 100 % $ 1,794,000 100 % $ 1,308,000 100 % 3We commenced our currency authentication and grading business in fourth quarter of 2005. 2We commenced the authentication and grading of diamonds in the second quarter of 2006 when we acquired GCAL and Gemprint 3We commenced the authentication and grading of colored gemstones in the first quarter of 2007, when we acquired AGL. We generate revenues principally from our authentication and grading service fees.For collectibles, those fees range from $4 to over $200 per item authenticated and graded, based primarily on the type of item authenticated or graded and the turn-around times selected by our customers, which range from 1 to approximately 60 days.In fiscal 2007, our authentication and grading fees averaged $10.65.As a general rule, collectibles dealers and, to a lesser extent, individual collectors, request faster turn-around times and, therefore, generally pay higher fees for more valuable, older or “vintage” collectibles, than they do for modern collectibles.Diamond authentication and grading fees, generally range from $60 to over $300 based on the weight of the diamond and are fixed with specific delivery times; although fees sometimes vary in the case of contracts that provide for volume submissions.Authentication and grading fees for AGL range from $25 to $2,500 based on whether the customer requests our Prestige Service or our Fast Track Service, the weight of the colored gemstone and whether the customer requests that we certify the country of origin of the colored gemstone. We also generate revenues, to a lesser extent, from sales of (i)advertising on our websites; (ii)our printed publications and price guides and advertising placed in such publications; (iii)our rarity or “population” reports that contain data regarding the total number of coins and sportscards we have graded since our inception, categorized by item type and grade determination; (iv)monthly subscription fees associated with our Internet-based, dealer to dealer exchange “CCE” (Certified Coin Exchange) for certified coins; and (v)trade show management fees associated with our trade show management company, Expos Unlimited LLC (“Expos”), which promotes and managestwo of the larger and better known coin, stamp and collectibles shows in Long Beach and Santa Clara, California, respectively.We believe that our printed publications, price guides and reports make collectors better informed consumers and make collecting more interesting and exciting for them while our dealer to dealer exchange adds liquidity to certified coins. Industry Background The primary determinants of the prices of, and the willingness of sellers, purchasers and collectors to purchase, high-value or high-priced collectibles, diamonds, colored gemstones or other high-value assets are their authenticity and quality. The authenticity of a collectible relates not only to the genuineness of the collectible, but also to the absence of any alterations or repairs that may have been made to hide damage or to restore the item. The authenticity of a diamond or colored gemstone relates to its formation in a natural method and mined from the earth as opposed to laboratory grown or synthetically produced, and in the case of colored gemstones, the country of origin.The quality of a collectible relates to its state of preservation relative to its original state of manufacture or creation. The quality of a diamond is largely a function of its color and clarity.The quality of a gemstone relates tocolor, tone, clarity, enhancements and in some cases, the country of origin.With regard to value, confirmation of authenticity generally is required before a buyer is willing to proceed with a purchase of a high-priced collectible, diamond or colored gemstone.Quality directly affects value and price, usually on an exponential basis, with higher quality collectibles, diamonds and colored gemstones, generally attracting dramatically higher prices than those of lower quality. Even a relatively modest difference in quality can translate into a significant difference in perceived 5 value and, therefore, in price. For example, a 1952 Mickey Mantle baseball card that received a PSA grade from us of 9 on our PSA grading scale of 1-to-10 was sold at public auction in 2006 for $282,588. By comparison, a similar 1952 Mickey Mantle baseball card that received a PSA grade of 8 was sold at public auction also in 2006 for $72,057.Although for diamonds and colored gemstones, the weight of the stone (as measured by mechanical devices) has a significant impact on value, quality ratings also have a material impact on value. A round brilliant cut two carat natural diamond with a GCAL grade D color (which is the most desirable blue-white color on the scale from D to the yellow tint of a P color) and a clarity grade of flawless or “FL”(which indicates that the diamond has no imperfections or inclusions) has a market value of approximately $69,000 - $78,880. By comparison a similar cut two carat diamond with a GCAL grade I color and a clarity grade of SI2 (which is in the midpoint range of clarity) has a market value of approximately $11,000 - $12,480.In the same manner, a rectangular cut two carat emerald with AGL color grade 3, tone of70 (a very attractive and intense green) and a clarity grade of “LI” (or lightly included) has a market value of approximately $18,000 - $20,250. By comparison, a similar cut emerald with AGL color grade 6, tone of 50 (an average color and intensity of green) and a clarity grade of “MI2” (moderately included) has a market value of approximately $3,600 – $4,800. With respect to country of origin, the same oval cut two carat Blue Sapphire AGL color grade 3, tone of 70 (rich and deep blue) with a clarity grade of “LI” has a market value of approximately $2,800 - $3,400 if the country of origin is Burma, but has a market value of approximately $20,000 - $22,000 if the country of origin is Kashmir. Until the advent of independent third party authentication and grading, most prospective buyers, including experienced collectibles, diamond and colored gemstone dealers and retailers, insisted on physically examining high-priced collectibles, diamonds and colored gemstones before consummating transactions.However, unlike professionals in the trade, most purchasers and collectors lacked the experience and knowledge needed to determine, with confidence, the authenticity or the quality, and hence the value, of high-priced collectibles, diamonds and colored gemstones, even when they had the opportunity to examine them physically.As a result, purchasers and collectors had to rely on representations made by sellers regarding authenticity and quality.For these reasons, “buyer beware” characterized the high-value collectibles, diamond and colored gemstone markets, and “sight-unseen” markets for rare coins, diamonds, colored gemstones and other high-value collectibles were practically non-existent. High-value collectibles have been traditionally marketed at retail by dealers through direct mail, catalogues, price lists and advertisements in trade publications, and sold and purchased by them at collectibles shows, auction houses and local dealer shops. Diamonds and colored gemstones have been marketed at retail through tens of thousands of retail jewelry stores or in departments of large general retail stores. These markets were highly inefficient because: • they were fragmented and localized, which limited both the variety of available collectibles, diamonds and colored gemstones and the number of potential buyers; • transaction costs were often relatively high due to the number of intermediaries involved; • buyers usually lacked the information needed to determine the authenticity and quality and, hence the value, of the collectibles, diamonds and colored gemstones being sold; and • buyers and sellers were vulnerable to fraudulent practices because they had to rely on the dealers or other sellers in the often long distribution channel for opinions or representations as to authenticity and quality. Coin Market.In an effort to overcome some of these inefficiencies, approximately 30 years ago, professional coin dealers began using a numerical grading scale for grading coins. That scale ranged from 1 to 70, with higher numbers denoting a higher quality. Previously, professional dealers used descriptive terms, such as “Fair,” “Fine” and “Uncirculated,” to characterize the quality of the coins they sold, a practice that continued after the development of the numeric grading system. However, whether using a numeric or a descriptive system, grading standards varied significantly from dealer to dealer, depending on a dealer’s subjective criteria of quality. Moreover, dealers were hardly disinterested or independent since, as the sellers or buyers of the coins they were grading, they stood to benefit financially from the assignment of a particular grade. 6 Sportscard Market.Misrepresentations of authenticity and quality also operated as a barrier to the liquidity and growth of the collectibles market for sportscards.Even experienced and knowledgeable dealers insisted on physically examining purportedly rare and higher priced sportscards.Most collectors lacked the knowledge needed to purchase collectible sportscards with confidence, even when they had physically examined them.Sportscard dealers eventually developed a rudimentary adjectival system to provide measures of quality, using descriptive terms such as “Poor,” “Very Good,” “Mint” and “Gem Mint.” These measures of quality were assigned on the basis of such characteristics as the centering of the image on the card and the presence or absence of bent or damaged corners, scratches and color imperfections. However, as was the case with coins, grading standards varied significantly from dealer to dealer, depending on a dealer’s subjective criteria of quality. Additionally, since the dealers who bought and sold sportscards were the ones that assigned these grades, collectors remained vulnerable to fraudulent practices. Autographed Memorabilia Market.The market for autographed sports, entertainment and historical memorabilia has been plagued by a high incidence of forgeries and misrepresentations of authenticity. For example, Operation Bullpen, initiated by the FBI and other law enforcement agencies beginning in 1997, has uncovered a high volume of outright forgeries of signatures and widespread misrepresentations as to the genuineness of sports memorabilia. We believe that the high incidence of such fraudulent activities was due, in large part, to a dearth of independent third party memorabilia authentication services and an absence of systematic methodologies and specimen data needed for verification of authenticity. Stamp Market.Stamp dealers developed an adjectival system, similar to the one developed for sportscards, by which they valued and priced stamps based primarily on the centering of the stamp image on the stamp paper background, ignoring other faults in the stamp. As a result, experienced and knowledgeable dealers insisted on physically examining purportedly rare and higher priced stamps before purchasing them. Additionally, most collectors lacked the knowledge and experience needed to purchase higher priced stamps with confidence. Consequently, as was the case with coins and sportscards, collectors were forced to depend on representations of authenticity and quality from the very dealers from whom they purchased or to whom they sold stamps.However, prior to our entry into the market, independent third-party stamp grading was non-existent. Currency Market.There has been some grading of currency in the past, but none of the grading businesses have been successful as the market was not developed, such that there was not substantial demand for grading services.In addition, the grading businesses were not third-party independent grading businesses, as they were operated and owned by currency dealers, who also bought and sold the same materials that they graded; thereby, creating potential conflicts of interest.PCGS Currency is an independent third-party grading service that does not have such conflicts of interest.Our currency grading utilizes a numerical 70 – point system to determine the overall grade or condition of a note. Diamond Market.Approximately 70years ago, the Gemological Institute of America (“GIA”), a non-profit educational corporation, developed a system for classifying and grading diamonds which consisted of the “4C’s” of carat, cut, color and clarity.The system provided terminology for identifying (1)the weight of a diamond, denominated as “carats,” (2)the shape and proportion of the diamond with a cut analysis; (3)the relative color of the diamond using an alphabetic scale from a high quality color of “D” to the lowest quality color of “P”; and (4)the relative clarity of, or imperfections in the diamond, using descriptive terms on a scale from “Flawless” (“FL”) to “Very Slightly Included” (“VSI”) to “Slightly Included” (“SI”) to “Included” (I”).In its gemologist educational programs, the GIA taught this grading system as a required part of the curriculum.Notwithstanding the widespread use of common terminology, these measures of quality can be subjectively and inconsistently applied. Colored Gemstone Market.Although the GIA has held classes on the identification, authentication and grading of colored gemstones for approximately 30 years, no significant standard or system of color, tone and clarity grading has been in widespread use in the marketplace.In addition, the availability of sample gemstones for technical trace element analysis needed to determine country of origin was very limited, in part because of the limitation of the number of trusted samples from various regions of the world and in part due to the limitations of the technology to examine and classify the samples.As a result, buyers were largely dependent on subjective assessments of quality and country of origin from the dealers from whom they purchased colored gemstones, and no sight-unseen market for colored gemstones existed. 7 These conditions created a need and the demand for independent authentication and grading services from which sellers, purchasers and collectors could obtain: • determinations, from independent, third party experts, of the authenticity of the high-value collectibles, diamonds and colored gemstones that sellers, purchasers and collectors purchased, particularly “sight-unseen” or over the Internet; • representations of quality based on uniform standards applied by independent, third party experts; and • authoritative information, compiled by a credible third party, to help purchasers and collectors understand the factors that affect an item’s perceived value and price, including: — its rarity; — its quality or grade; and — its historical and recent selling prices. The Impact of eBay and other e-Commerce Websites on the Collectibles, Diamond and Colored Gemstone Markets.The advent of the Internet and, in particular, eBay’s development of an Internet or “virtual” marketplace and other Internet-selling websites such as Blue Nile and Amazon, have overcome many of the inefficiencies that had characterized the traditional collectibles, diamond and colored gemstone markets.eBay and other online marketplaces (i)offer enhanced interaction between and greater convenience for sellers and buyers of high-value collectibles, diamonds and colored gemstones; (ii)eliminates or reduces the involvement of dealers and other “middlemen;” (iii)reduce transaction costs; (iv)allow trading at all hours; and (v)provide continually updated information.However, Internet commerce still raises, and has even heightened, concerns about the authenticity and quality of the collectibles, diamonds and colored gemstones that are listed for sale on the Internet.Buyers have no ability to physically examine them, and no means to confirm the identity or the credibility of the dealers or sellers on the Internet.As a result, we believe that the growth of Internet selling websites, such as eBay, Blue Nile and Amazon, has increased awareness of the importance of, and the demand for, independent third party authentication and grading services of the type we provide.Our services enable purchasers and collectors to use the Internet to purchase collectibles, diamonds and colored gemstones “sight-unseen,” with the confidence of knowing that they are authentic and are of the quality represented by sellers.The importance and value of our services to purchasers and collectors, we believe, are demonstrated by: · eBay’s inclusion, on its collectibles websites, of information that identifies, and encourages visitors to use, our independent third party authentication and grading services, as well as similar services offered by some of our competitors; and · Blue Nile’s use of GCAL’s services to certify all of the diamonds comprising its Signature Collection, which are the highest quality diamonds that Blue Nile sells, even when those diamonds have already been certified by other diamond certification services. Our Services PCGS Coin Authentication and Grading Services.Recognizing the need for third party authentication and grading services, we launched Professional Coin Grading Service in 1986. PCGS employs expert coin graders, who are independent of coin buyers and sellers, to provide impartial authentication and grading services.Currently, we employ 22 experts who have an average of 27 years of experience in the collectible coin market.We also established uniform standards of quality measured against an actual “benchmark” set of coins kept at our offices.We place each coin that we authenticate and grade in a tamper-evident, clear plastic holder that bears our logo, so that any prospective buyer will know that it is a PCGS authenticated and graded coin.We also provide a warranty as to the accuracy of our coin authentication and grading. By providing an independent assessment by coin experts of the authenticity and quality of coins, we believe that PCGS has increased the liquidity of the trading market for collectible coins.Following the introduction of our independent, third party authentication and grading service, buyer confidence, even between dealers, increased to such a degree that coins authenticated and graded by PCGS were able to be traded “sight-unseen.”As a result, 8 PCGS facilitated the development, in 1990, of a dealer market, known as the “Certified Coin Exchange,” on which coin dealers traded rare coins “sight-unseen,” over a private satellite network, which now operates on the Internet. In addition, we began to provide a range of authoritative content on coin collecting to inform and communicate with the collector community, including guides and reports that track the trading prices and the rarity of PCGS-graded coins. More recently, our coin authentication and grading services have facilitated the development of a growing Internet or “virtual” marketplace for collectible coins.A prospective buyer, who might otherwise be reluctant to purchase a high-priced coin listed on the Internet, is able to rely on a PCGS certification in deciding whether or not to bid and in determining the amount to offer for the coin.As a result, to enhance the marketability of higher priced coins, many sellers submit their coins to PCGS for authentication and grading.That enables the sellers to include, in their Internet sales listings, digital images of the coins in their tamper-evident, clear plastic holders, which identify the coins as having been authenticated and graded by PCGS as well as their PCGS-assigned grades. PSA Sportscard Authentication and Grading Services.Leveraging the credibility and using the methodologies that we had established with PCGS in the coin market, in 1991 we launched Professional Sports Authenticator (PSA), which instituted a similar authentication and grading system for sportscards.Our independent sportscard experts certify the authenticity of and assign a grade to sportscards using a numeric system with a scale from 1-to-10 that we developed, together with an adjectival system to describe their condition.Currently, we employ 14 experts who have an average of 22 years of experience in the collectible sportscard market.We believe that our authentication and grading services have removed barriers that were created by the historical seller-biased grading process and, thereby, have improved the overall marketability of and facilitated commerce in sportscards, including over the Internet and at telephonic sports memorabilia auctions. PSA/DNA Autograph Authentication and Grading Services.In 1999, we launched our vintage autograph authentication business, initially offering authentication services for “vintage” sports autographs and memorabilia that were autographed or signed prior to the time they were presented to us for authentication.The vintage autograph authentication business is distinctly different from the “signed-in-the-presence” authentication of autographs where the “authenticator” is present and witnesses the actual signing.Vintage autograph authentication can involve the rendering of an opinion of authenticity by an industry expert based on (i)an analysis of the signed object, such as the signed document or autographed item of memorabilia, to confirm its consistency with similar materials or items that existed during the signer’s lifetime; (ii)a comparison of the signature submitted for authentication with exemplars; and (iii)a handwriting analysis.We currently employ 3 autograph experts with an average of 22 years of experience in the autograph memorabilia market, as well as 3 consultants on a contract basis. In June 2004, we also began offering grading services for autographs, beginning with baseballs containing a single signature or autograph.We use uniform grading standards that we have developed and a numeric scale of 1-to-10, with the highest number representing “Gem Mint” condition or top quality.We assign grades to the collectibles based on the physical condition or state of preservation of the autograph.Autograph grading is in its infancy, and we cannot predict whether it will gain market acceptance. PSE Stamp Authentication and Grading Services.In January 2000, we launched our Professional Stamp Experts (PSE) as an independent, third party stamp authentication and grading service.We use both an adjectival system and a numeric scale from 1-to-100 to grade stamps.We assign grades based on the centering of the stamp image on the stamp paper background and the absence or presence of other faults on the stamp.There have been viable third party stamp authentication services in operation for several decades, and stamp dealers and collectors had been using a subjective grading system based primarily on the centering of the stamp image on the stamp paper background, ignoring other faults.However, prior to our entry into the stamp market, independent third party stamp grading was non-existent.As a result, we encountered some resistance to this concept in the stamp collectibles market, which is steeped in tradition and slow to change, as we did from coin dealers when we launched PCGS and from sportscard dealers when we launched PSA.In October 2005, the Philatelic Foundation based in New York began using PSE’s numerical grading system to assign grades to stamps.In the Spring of 2006, Scott Publishing Company, the long-time publisher of the Scott Catalogs also adopted PSE’s numerical grading system into their bi-annual valuing supplement.These two events have established PSE’s numerical grading scale, and we believe has ensured its continuing spread of third-party stamp authentication and grading, throughout the philatelic industry.Currently, we employ 5 stamp graders, and use another expert on a part-time basis.Those graders have an average of 29 years of experience in the collectible stamp market. 9 Vintage U.S. Paper Currency Authentication and Grading.In the third quarter of fiscal 2005, we began marketing a U.S. paper currency authentication and grading service, which we decided to brand as “PCGS Currency” because many of the dealers of currency notes are familiar with and have used PCGS’ coin authentication and grading service.Currently we employ 3 Currency experts with 15 years of experience and use the services of 2 other experts on a contract basis. GCAL Diamond Authentication and Grading Services. In November 2005, we acquired Gem Certification & Assurance Lab (GCAL), which is as an independent, third party diamond authentication and grading service that has been in the business of diamond authentication and grading since 2001. We use the internationally recognized system of grading diamonds, commonly referred to as the “4C’s” to authenticate and grade diamonds.In December 2005, we acquired the assets of Gemprint Corporation, which consisted primarily of a patented non-invasive diamond identification technology that enables us to create and record the digital image of the unique refractive light pattern or “fingerprint” (which we refer to as the “Gemprint”) of each diamond that GCAL grades.We store the digital image of the “Gemprint” in our database, cross-indexed to the diamond’s grading certificate that is issued by GCAL, which is assigned its own number for recordkeeping purposes.This “Gemprint” process enables us to match GCAL graded diamonds, on a one-to-one basis, with their GCAL certificates, thereby providing an additional measure of protection against misrepresentations of diamond quality that can occur by, for example, altering the grading certificate or switching a diamond grading certificate issued for a higher quality diamond to a lower quality diamond. There are more than ten diamond grading services in operation.Four of those existing grading services, including GIA, have been in operation for more than 20 years and are larger and better known than GCAL.However, unlike GCAL, almost all of the key competitors are owned, managed or governed by diamond dealers that are in the business of selling diamonds, including those graded by such grading services.As a result, we believe that those grading services potentially have inherent conflicts of interest when grading diamonds submitted by those dealers and, therefore, do not provide truly independent third party grading services.Additionally, unlike GCAL, none of these existing services has any non-intrusive process to secure the identification of diamonds that they have certified in order to make it possible to detect misrepresentations of the quality which can occur by altering the information on or switching a grading certificate.As a result, we believe that GCAL’s greater independence and its Gemprint diamond identification technology, along with the warranty of the quality determinations of color and clarity, provide it with a competitive advantage that we are promoting as a means of increasing GCAL’s share of the diamond grading market.Currently, we employ 9 diamond graders who have an average of 18 years of diamond grading experience. AGL Colored Gemstone Authentication and Grading Services.In August 2006, we acquired American Gemological Laboratories (AGL), one of the leading independent third party authentication and grading services for colored gemstones, such as emeralds, rubies and sapphires.Its services are used by, among others, Sotheby’s and Christies for their jewelry auctions and by jewelry retailers such as Cartier and Fred Leighton.AGL has been in the business of authenticating and grading colored gemstones since 1977. We utilize the fundamental information obtained in GIA vocational classes, but express the color and tone using a three digit system we developed called ColorScan, express color and hue combinations using a 1 to 10 scale in half-point increments, describe tone on a scale of 0-100 and identify clarity grades on a scale using descriptors such as “FI” meaning “Free from Inclusions”, to “MI1” and “MI2” meaning “Moderately Included” to “E1”, “E2” and “E3” meaning “Excessively Included”.Enhancement and country of origin analysis is determined by comparison to our database of over 5,000 colored gemstone samples, which we believe is one of the largest such reference collections in the world, personally accumulated by AGL’s president in travels around the world to various mining sites.There are more than six competing services, with only three such services in operation for a similar period of time as AGL.Currently, we employ 4 grading experts with an average of 25 years of experience. CCE Certified Coin Exchange.In September 2005, we acquired the Certified Coin Exchange (CCE), a subscription-based, dealer-to-dealer Internet bid-ask market for third party certified coins.CCE has been a marketplace in U.S. certified rare coin trading between major coin dealers in the United States since 1990 with similar operations for uncertified coins dating back to the 1960’s.The CCE website features over 200,000 bid and ask prices for certified coins at www.certifiedcoinexchange.com and over 100,000 offerings to the retail coin buyer at the Collectors Corner. The CCE provides liquidity in the geographically dispersed and highly fragmented market for rare coins.The enhanced liquidity for certified coins increases volume and turnover for certified coins, a benefit for the PCGS coin certification business.With the continued growth of CCE and Collectors Corner, we believe we can become the preeminent website for all coins sold by dealers to other dealers, on CCE, and coins bought and sold 10 between dealers and consumers on Collectors Corner.We are in the process of extending the concepts and systems developed for CCE into other markets where the Company offers certification services such as the currency, stamp and sportscard markets. Publications and Advertising.We publish authoritative price guides, rarity reports and other collectibles data to provide collectors with information that makes them better informed consumers and makes collecting more interesting and exciting. Our publications also enable us to market our services, create increased brand awareness and to generate advertising revenues. Our publications include the Rare Coin Market Report, which we publish on a monthly basis primarily for distribution to approximately 5,ollectors Club members, Sports Market Report, which we publish on a monthly basis primarily for distribution to approximately 7,ollectors Club members, and the Stamp Market Quarterly, which we publish for distribution to approximately 2,500 stamp dealers and collectors.In addition, we publish Palmieri’s Market Monitor, an educational and informative diamond and gemstone-industry publication.We sell advertising to dealers and vendors for placement in our publications.We manage a Collectors Universe website and individual websites for authentication and grading services. On those websites, we offer collectible content, some of which is available for a fee and some of which is available without charge.On a combined basis, our PCGS, PSA, PSA/DNA and PSE websites attracted, on average, approximately 255,000, 227,000 and 167,000 unique visitors per week during the fiscal years ended June 30, 2007, 2006 and 2005, respectively.As a result of the increasing number of collectors visiting our websites, in fiscal year 2005, we began selling advertising on our websites to dealers and other vendors that serve the collectibles markets. Our Mission Our mission is to provide the finest available authentication and grading services to sellers and buyers of high-value collectibles and other high-value assets in order to: • increase the values and liquidity of the high value collectibles and other high value assets; • enable and facilitate transactions in high value collectibles and other high value assets; • generally enhance interest, activity and trading in high value collectibles and other high value assets; and • achieve profitable growth, build long-term value for our stockholders and provide rewarding opportunities for our employees. Our Growth Strategy Our growth strategies include: • Leveraging the strong brand awareness that we have achieved in our existing collectibles markets: — to increase the demand for and use of our services not only by dealers, but also by collectors, only a relatively small percentage of which use independent authentication or grading services; and — to introduce new value-added services to customers in our existing collectibles markets. • Increasing GCAL’smarket share by offering services, such as its Gemprint diamond identification service, that are not available from its competitors and by implementing marketing programs targeted at sellers and purchasers of diamonds which emphasize the benefits of the GCAL grading certificate, and the faster turnaround service and the more competitive pricing of services offered by GCAL; • Increasing AGL’s share of the middle and high-end of the colored gemstone market by offering enhanced grading services, such as a guarantee of identification and enhancements, primarily to dealers and high net worth consumers, and offering a lower priced authentication and grading certificate, with accurate identification and disclosure of appropriate enhancements, that would benefit the retail customer. 11 • Identifying and entering other high-value collectibles or high-value asset markets where we believe we can succeed in building and meeting the demand among dealers, sellers and buyers for independent, third party authentication and grading services. We are pursuing the following strategic initiatives in order to achieve these growth objectives: Increasing the Demand for our Services in Existing Collectibles Markets.We have established leading brands in our existing collectibles markets, including PCGS, PSA, PSA/DNA, PSE and PCGS Currency.We use those brands to promote Collectors Universe as the premier provider of authentication and grading services in the high-value collectibles markets, in order (i)to increase our market share among existing users of authentication and grading services and (ii)to increase the use of our services by the numerous collectors that do not currently use any independent third party authentication or grading services. Although we have authenticated and graded over 14million coins since the inception of PCGS and over 10million sportscards since the inception of PSA, we estimate that less than 10% of the vintage United States coins and vintage sportscards have been authenticated and graded.According to recent data available on eBay’s websites, the number of coins being sold at any one time on eBay generally ranges from approximately 105,000 to 180,000, of which only approximately 15% are authenticated and graded by a third party authentication and grading service, such as ours. Similarly, the number of sportscards being sold at any one time on eBay generally ranges from approximately 250,000 to 300,000, of which only about 11% are independently authenticated and graded.Additionally, we estimate that we have authenticated and graded less than 1% of the potential market of autographs and stamps in the United States.Also, new collectibles are introduced each year into the markets in which we operate, some of which are authenticated and graded in the year of manufacture.Over time, these collectibles will increase the supply of vintage items that are sold by dealers and collectors and, therefore, that will be submitted for independent third party authentication and grading. To take advantage of these market opportunities, we have: • enhanced our marketing programs to promote our brands and services directly to Internet and other auction-related businesses.These programs emphasize the benefits of using our services, including increased marketability and the prospect of higher bids for collectibles; • initiated joint marketing programs with collectibles dealers that are designed to make their customers aware of the availability and benefits of our authentication and grading services; • established authorized PCGS and PSA dealer networks to increase the visibility of our brands and the use of our services by those dealers and their customers; • developed and expanded our Set RegistrySM programs to increase demand for our collectible coin, sportscard and stamp authentication and grading services among collectors and to increase traffic on our websites; • developed and linked coin buying demand from our successful Set Registry program to Collectors Corner to increase the referral of PCGS coin buyers to CCE dealer-subscribers, thereby enhancing the value of the CCE subscription and increasing the preference for PCGS graded coins in the market; and • increased the promotion of our Collectors Clubs to attract and to provide incentives for collectors to use our services. Expanding Services in our Existing Markets.Using the brand recognition we have established in the markets we serve, we have expanded services in our existing markets.These services include: • Collectors Universe Invitationals.Since 2001, we have been holding special “invitation-only” events for our authorized PCGS and PSA dealers. At those events, dealers have the opportunity to meet and engage in collectibles trading with other invited dealers. To facilitate collectibles trading at these events, we offer same day, on-site authentication and grading services, enabling the dealers to complete their transactions while at the invitationals. In fiscal 2007, we held ten dealer invitationals. 12 • Participation at Collectibles Trade Shows.Each year we participate in approximately 50 collectibles trade shows that attract collectibles dealers and collectors who buy and sell collectibles at those shows.We offer same day, on-site authentication and grading services, which facilitate the trading and sales of collectibles at these shows and conventions.At the same time, we obtain additional brand exposure and generate increased revenues, because dealers and collectors generally are willing to pay higher fees for same day, on-site services.In July 2006, we acquired Expos Unlimited LLC (“Expos”), a tradeshow management company that operates two well-known coin, stamp and collectibles shows in Long Beach and Santa Clara, California, respectively.This acquisition assures us of the continued availability of these two show venues for our authentication and grading services, provides us a platform for inaugurating and conducting collectibles shows in our other markets and adds management personnel who are experienced in managing and conducting collectibles trade shows. • Sales of Website and Print Advertising.We sell advertising in our publications and on our websites to collectibles dealers and auctioneers in the markets in which we offer our branded authentication and grading services. Due to the increasing number of visitors to our websites, we are able to offer those dealers and auctioneers the opportunity to market their products and services to an increased number of prospective customers. • Dealer Financing Program.Under this program, we offer short-term loans, primarily to established collectibles dealers and collectors that use our authentication and grading services.The loans, which are collateralized by the collectibles that dealers submit to us for authentication and grading, are intended to provide those dealers and collectors with working capital.We believe these loans will provide an incentive to dealers to submit additional collectibles to us for authentication and grading, as well as generating interest income for us. • Autograph Grading Services.We launched autograph grading services, beginning with single signed baseballs. Our autograph grading service meets existing and creates additional demand for differentiation in the quality, and thus in the value, of autographed memorabilia. Our grading is based primarily on sharpness, intensity, readability and clarity of autographs. • Expansion of Website Information Services.We have been expanding the information available on our websites, including the addition of: (i) historical coin auction prices; (ii) reproductions of historical reference books; and (iii) the contents of famous coin, sportscard and stamp collections.These services are designed to attract new collectors, increase the number of visitors to our websites and increase advertising revenues. During the years ended June 30, 2007, 2006 and 2005, on a combined basis, our five websites attracted, on average, over 255,000, 227,000, and 167,000 visitors, respectively, per week. • eBay Promotional Programs.Leveraging our expertise and reputation as a leading independent third party authenticator and grader of high-value collectibles, we work with eBay to create programs designed to increase the marketability of collectibles on its auction websites and, at the same time, promote our authentication and grading services. We offer a fee-based “Quick Opinion” autograph authentication service to visitors on eBay’s sports memorabilia auction website. Our autograph experts render an authenticity opinion based on an examination of the digital image of the autograph posted on eBay. We also have included, at eBay’s request, information about the benefits of our authentication and grading services on our websites, to which eBay has placed links on its collectibles websites in order to make that information readily accessible to its users. • “First Strike®” and First Day of Issue Programs.Every year since 1992, the U.S. Mint has produced, in limited quantities, issues of gold bullion coins, and beginning in 1997, silver bullion coins, changing the dies each year that strike the coins so that the current year is minted on the coins.Because the detail of the coin as struck by new dies is an important collector characteristic, in 2005, PCGS introduced a new “First Strike” designation to identify those coins that were submitted for certification, or which could be verified as having been released by the U.S. Mint in sealed containers, in January of each year.We inaugurated our First Strike program to provide dealers and collectors with independent verification of the release of those coins in the first month of the year.During fiscal year 2007, the U.S. Mint began releasing the new designs of Presidential One Dollar coins under a 13 program authorized by the U.S. Congress.This program provides for a Presidential Dollar coin, to be released every 10 weeks, with a new design bearing the image of a former U.S. President.The Presidential Dollars designs are being released in the order that the President served in office.On February 15, 2007, PCGS began offering a service, concurrent with the release of each new Presidential One Dollar coin by the U.S. Mint, beginning with the coin bearing the image of President George Washington, which designates the coin as the First Day of Issue coin.To qualify for PCGS’ First Day of Issue designation, the Presidential One Dollar coins must be submitted to PCGS on the first day that the coin is released to the public.In fiscal year 2007, we graded and authenticated 117,000 coins with the “First Strike” designation and 41,400 coins with the First Day of Issue designation. Increasing GCAL’s Share of the Diamond Market.We believe that we can increase GCAL’s share of the diamond grading market, notwithstanding competition from the larger and more established grading services, such as GIA, by promoting GCAL’s independence, its policy, practice and reputation for consistent and rigorous application of diamond grading standards, the warranty of color and clarity grades it issues and the services that GCAL is able to offer that are not available from its competitors.Additionally, we believe that only about 50% of the diamonds larger than 0.50 carat are offered with third party authentication and grading services and we have found that many diamond retailers do not promote the availability of diamond grading services and that the majority of consumers do not request such services when purchasing diamonds.As a result, we believe that the opportunity exists for us to grow the demand for GCAL’s services and enable us to increase its market share.According to the U.S. Geological Survey 2005 Minerals Yearbook, the United States imported 17 million carats of polished diamonds, of which 6.0 million carats were of 0.5 carats or larger. To take advantage of this opportunity, since acquiring GCAL, we have: • Enhanced and established GCAL as a brand providing high quality and consistent authentication and grading services. • Provided increased security for purchasers of diamonds by including, with each diamond that is graded by GCAL, a “Gemprint” of the diamond, which is a digital image of its unique refractive light pattern, using our patented non-invasive diamond identification process.GCAL stores the Gemprint in its computer database, cross-indexed to the diamond’s GCAL grading certificate.As a result, if a dealer or consumer wants to sell the diamond at a future date, the seller can provide the prospective purchaser with evidence that the diamond being sold is, in fact, the diamond that was originally graded by and described in the grading certificate issued by GCAL, by (i)using the Gemprint process to produce another digital image of the diamond at the time of sale and (ii)comparing that digital image to one stored in GCAL’s database.Consequently, the Gemprint process enables GCAL to provide an additional measure of protection against misrepresentations of diamond quality that can occur by, for example, switching a diamond grading certificate issued for a higher quality diamond to a lower quality diamond or by altering the grading certificate. • Launched the Five Star Diamond Grading Certificate that includes five distinct services bundled into one certificate at a 20% to 50% discount to the fees that we believe the customer would have to pay to purchase these services separately.GCAL’s Five Star certificate also means that the customer need only keep a single grading certificate, rather than having to maintain multiple grading certificates issued by the different grading services.The five bundled services include: — Direct Light Performance Analysis, which is a service that directly measures the light return from a diamond and expresses that return in calculations, of Optical Brilliance and, Optical Symmetry, using descriptive terms from Excellent, Very Good, and Good to Fair.These results are based on the measurement of the number of pixels in light return from incident light.The results are shown on the certificate in two digital images of the diamond along with the two associated adjectival descriptions for Brilliance and Symmetry.The easily understood graphics and rating assist a potential diamond buyer in comparing the visual qualities of one diamond to another. 14 — Gemprint Security Registration, which is a service that captures the unique light refraction pattern of a diamond in a digital format and records the unique “fingerprint” of the diamond, and registers that image in a database.At any time after the diamond has been certified by GCAL and a Gemprint registered, the diamond may be matched to this database by taking another Gemprint of the diamond and comparing the digital image of the requested diamond to the registered database using the Gemprint proprietary algorithm.This process provides assurance that a GCAL certified diamond can be matched to the original certificate, thereby making it possible to detect misrepresentations of the quality of the diamond by switching or altering its grading certificates. — Laser Inscription, which is a service that inscribes information using a cold laser on the girdle of the diamond. Laser inscription is often used for quick identification, engraving of logos or particular phrases. Laser inscription is only a few microns deep into the diamond and can be easily removed and is one of the most often requested extra services that is included in the GCAL bundled services. — Grading Guarantee, which is a limited warranty that provides assurance to the diamond purchaser that if the diamond is submitted for re-grading, within two years following the date of its original examination (which may occur as a result of a resale of the diamond), the color and clarity grades on the re-grading will be equal to the color and clarity grades assigned on the diamond’s original grading.Due to the grading process employed by GCAL, the grading experts who re-grade a diamond are not able to determine the original grades assigned to the diamond and, therefore, the rating assigned on re-grading cannot be affected by the original grades given to the diamond.This guarantee is the first and only warranty issued in the industry and provides the buyer with increased confidence in the quality rating provided by GCAL. — Fair and Consistent Clarity and Color Certification, which is the result of the consensus process employed by GCAL, where at least two qualified diamond experts must agree on the subjective grading of Clarity and Color, two of the four “C’s” of diamond grading.The other two “C’s” are Carat and Cut, both of which are measured by high technology machines.Differences in one grade of Clarity or one grade of Color may result in value differences in the marketplace of from 10% to 50%. • Launched the Source VeritasSM Passport that includes all of the benefits of the Five Star Diamond Grading Certificate and provides the assurance that the diamond was cut and polished from a rough diamond mined in compliance with the Kimberley Process (www.kimberleyprocess.com) and the 2003 Clean Diamond Act, as may be applicable, which are designed to assure that the diamond being sold was not mined in a country where diamond sales are used to fund rebel movements against legitimate countries. • Launched the GemFactsSM Digital Certification Data Delivery System, by which the information on a GCAL grading certificate is delivered, digitally, on a mini-CD along with the printed certificate at the time of retail sale or on the Internet in a certificate look-up feature on the GCAL website.This digital delivery system allows for co-marketing of certain diamond retail programs, including co-branding with the retail seller and may include a digital marketing video for the retail seller.Educational “pop-up” windows are available when any one of 19 key terms are touched with the cursor, making the GemFacts digital certificate interactive for the user and a helpful sales tool at the retail counter. Increasing AGL’s Share of the Colored Gemstone Market. We believe we can increase AGL’s share of the colored gemstone authentication and grading market, because authentication and grading services are requested on less than 1% of all the colored gemstones purchased for $500 or more. According to the U.S. Geological Survey 2005 Minerals Yearbook, imports into the United States of cut and unset colored gemstones included 2.6 million carats of emeralds, 4.4 million carats of rubies and 7.7 million carats of sapphires, along with 1.6 billion carats of other colored gemstones.We estimate that, in the high-value market, served by auctioneers such as Sotheby’s and Christies, third party authentication and grading is requested for 30% to 50% of the colored gemstones sold at those auctions.We also estimate that AGL’s share of the certification services purchased by sellers or purchasers of colored gemstones at those auctions is approximately 50%. In the lower-end general market, colored gemstones are generally sold at retail in similar stores and in similar venues as diamonds, providing a selling environment already 15 familiar with the concept of third party authentication and grading of the stones.
